Claim Interpretation
1.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

2.	The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
4.	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
5.	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
6.	Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
7.	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “measurement machine” recited in claims 1, 2, and 9 and “coordinate measurement machine” recited in claims 9 and 10. Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
	From a review of the specification, the recited structure corresponding to the “measurement machine” and “coordinate measurement machine” is interpreted as being a coordinate measurement machine having an articulated measurement arm,  laser scanner, and any equivalence, as best described in paragraph 0029 of the specification of the instant application.  






EXAMINER'S AMENDMENT
8.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Victor Wasylyna on 1/28/2022. 

The application has been amended as follows: 
The following claims have been amended:
1. (Currently Amended) A system for fastening a first structure to a second structure comprising:
a measurement machine configured to take measurements of a location and an orientation of a first plurality of pre-drilled holes in the first structure and measurements of a location and an orientation of a second plurality of pre-drilled holes in the second structure;
a measurement program configured to execute a measurement plan for the measurement machine to take the measurements of the location and the orientation of the first plurality of pre-drilled holes in the first structure and the measurements of the location and the orientation of the second plurality of pre-drilled holes in the second structure;
at least one processor for processing the measurements of the first plurality of pre-drilled holes in the first structure and the measurements of the second plurality of pre-drilled holes in the second structure, thereby yielding processed measurements of the first plurality of pre-drilled holes in the first structure and processed measurements of the second plurality of pre-drilled holes in the second structure;

a CNC machine configured to drill the holes in the third structure based on the NC program; and
a plurality of fasteners, wherein the fasteners are inserted into the drilled holes of the third structure when the drilled holes of the third structure are aligned with the first plurality of the pre-drilled holes in the first structure and the second plurality of the pre-drilled holes in the second structure to fasten the first structure to the second structure.

2. (Currently Amended) The system of Claim 1 wherein the measurement machine is configured to take the measurements of the location and the orientation of the first plurality of pre-drilled holes in the first structure and the measurements of the location and the orientation of the second plurality of pre-drilled holes in the second structure within a single geometric frame of reference.

3. (Currently Amended) The system of Claim 1 wherein the ODEM station is configured to generate the NC program for drilling the holes in the third structure, the holes in the third structure being full-size holes 

4. (Currently Amended) The system of Claim 3 wherein the NC program causes the CNC machine to drill the full-size holes in the third structure so that when the third structure is positioned relative to the first structure and the second structure, the drilled full-sized holes in the third structure align with the first plurality of pre-drilled holes in the first structure and the second plurality of pre-drilled holes in the second structure.

5. (Currently Amended) The system of Claim 1 wherein the measurements taken of the location and the orientation of the first plurality of pre-drilled holes in the first structure and the measurements taken of the location and the orientation of the second plurality of pre-drilled holes in the second structure are processed by the at least one 

6. (Currently Amended) The system of Claim 1 wherein the at least one processor is configured to provide to the ODEM station the processed measurements of the first plurality of pre-drilled holes in the first structure and the processed measurements of the second plurality of pre-drilled holes in the second structure in an .XML format.


13. (Currently Amended) The system of Claim 12 wherein the measurement program is configured to use a measurement model that comprises measurement points for each of the first and the second plurality of pre-drilled holes 

14. (Currently Amended) The system of Claim 11 further comprising a 

15. (Currently Amended) The system of Claim 11 wherein the ROMER arm machine is configured to obtain repeated measurements that are compared to ensure that the ROMER arm machine measurements are within a predetermined allowed margin of error for obtaining the measurements of the location and the orientation of the first plurality of pre-drilled holes in the first structure and the measurements of the location and the orientation of the second plurality of pre-drilled holes in the second structure.

17. (Currently Amended) The system of Claim 1 further comprising a drill fixture, wherein the third structure is clamped to the drill fixture when the CNC machine drills the holes in the third structure.

18. (Currently Amended) The system of Claim 3, wherein the NC program is created to drill the holes in the third structure, the holes in the third structure being full size holes a measured location and orientation of  a corresponding hole of the first plurality of pre-drilled holes in the first structure and the second plurality of pre-drilled holes in the second structure.

20. (Canceled) 

21. (New) The system of Claim 9 wherein the coordinate measurement machine comprises a laser scanner.


Reasons for Allowance

9.	The following is an examiner’s statement of reasons for allowance: 
Regarding to claims 1-19 and 21, applicant has amended the claims to overcome the 112 rejection previously indicated in the Non-Final Rejection mailed 10/15/21, which was the only rejection of record. The instant application is therefore allowed for reasons previously indicated in the Non-Final Rejection.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRVANA DEONAUTH whose telephone number is (571)270-5949. The examiner can normally be reached Monday-Friday 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 5712724526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NIRVANA DEONAUTH/Examiner, Art Unit 3726